DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 10 December 2020 and 15 June 2021, were filed after the mailing date of the patent application on 10 December 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 10 December 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-13, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pezeshiki et al. (US 20200314857 A1 using the Provisional Filing Date of 29 March 2019 corresponding to U.S. Provisional Application No. 62/826,735).
Regarding Claim 1, Pezeshiki discloses a user equipment (UE) comprising: 
a transceiver (¶115-117 & Fig. 14, Pezeshiki discloses a communication device, such as a user equipment (UE), comprising a transceiver 1408) configured to: 
receive configuration information on a set of transmission configuration indicator (TCI) states (¶111 & Fig. 11 (1106) | Application 62/826,735: ¶106 & Fig. 8, Pezeshiki discloses receiving, by the UE from a serving base station (BS), multiple sets of Transmission Configuration Indication (TCI) states); and 
receive a beam indication indicating at least one TCI state from the set of TCI states (¶111 & Fig. 11 (1112) | Application 62/826,735: ¶106 & Fig. 8, Pezeshiki discloses receiving, by the UE from the serving BS, downlink control information (DCI) indicating one TCI state), wherein the at least one TCI state indicates a group of M beams partitioned into K sets of beams for K entities (E1, E2, ...EK) (¶111 & Fig. 11 (1106) | Application 62/826,735: ¶106 & Fig. 8, Pezeshiki discloses an indicated TCI state may indicate a plurality of receive beams for a single Serving BS.  Per Applicant’s Claim 1, K may be equal to 1.  Examiner has assumed that K=1 per Claim 4), where an i-th set of beams is associated with entity Ei (¶111 & Fig. 11 (1106) | Application 62/826,735: ¶106 & Fig. 8, Pezeshiki discloses an indicated TCI state may indicate a plurality of receive beams for a single Serving BS.  Per Applicant’s Claim 1, K may be equal to 1); and 
a processor coupled to the transceiver (¶115-117 & Fig. 14, Pezeshiki discloses the UE may further comprise a processor 1404 coupled to the transceiver 1408), the processor configured to: 
decode the beam indication (¶68 & ¶111 & Fig. 11 (1106) | Application 62/826,735: ¶106 & Fig. 8, Pezeshiki discloses decoding the DCI after receiving, by the UE from the serving BS, downlink control information (DCI) indicating one TCI state), and 
determine a beam for entity E based on the i-th set of beams (¶68 & ¶111 & Fig. 11 (1106) | Application 62/826,735: ¶106 & Fig. 8, Pezeshiki discloses determining, by the UE, the TCI state after decoding the DCI), wherein the transceiver is further configured to transmit an uplink (UL) transmission or receive a downlink (DL) transmission based on the determined beam for entity Ei (¶111 & Fig. 11 (1116) | Application 62/826,735: ¶106 & Fig. 8, Pezeshiki discloses receiving, by the transceiver of the UE from the BS, downlink data over a Physical Downlink Shared Channel (PDSCH) based upon the TCI state), wherein i is an entity index and takes a value from {1, ..., K} (¶111 & Fig. 11 (1104) | Application 62/826,735: ¶106 & Fig. 8, Pezeshiki discloses a single BS, which is a single Transmit/Receive Point (TRP).  Here, K=1 when there is only one serving BS.  Examiner has assumed that K=1 per Claim 4).
Regarding Claim 2, Pezeshiki discloses the UE of Claim 1.
Pezeshiki further discloses the beam indication indicating the at least one TCI state is via downlink control information (DCI) (¶111 & Fig. 11 (1106) | Application 62/826,735: ¶106 & Fig. 8, Pezeshiki discloses receiving, by the UE from the serving BS, downlink control information (DCI) indicating one TCI state).
Regarding Claim 3, Pezeshiki discloses the UE of Claim 1.
Pezeshiki further discloses a beam refers to a resource reference signal (RS) with a corresponding quasi co-location (QCL) type (¶87, Pezeshiki discloses that a beam corresponds to a TCI state which further teaches a downlink reference signal (DL-RS) and a quasi-colocation (QCL) type), and the QCL type is a type of a QCL property associated with the resource RS (¶87, Pezeshiki discloses that the QCL assumptions indicate a certain set of QCL characteristics for reference signals across a plurality of cells).
Regarding Claim 4, Pezeshiki discloses the UE of Claim 1.
Pezeshiki discloses the i-th set of beams comprises Ni beams (¶111 & Fig. 11 (1106) | Application 62/826,735: ¶106 & Fig. 8, Pezeshiki discloses an indicated TCI state may indicate a plurality of receive beams for a single Serving BS.  Per Applicant’s Claim 1, K may be equal to 1), and                         
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        K
                                    
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            i
                                        
                                    
                                    =
                                    M
                                
                            
                        
                    ; Ni = M (¶111 & Fig. 11 (1106) | Application 62/826,735: ¶106 & Fig. 8, Pezeshiki discloses an indicated TCI state may indicate a plurality of receive beams for a single Serving BS.  Examiner has assumed that K=1 per Claim 4); Ni ≥ 1 (¶111 & Fig. 11 (1106) | Application 62/826,735: ¶106 & Fig. 8, Pezeshiki discloses a plurality of receive beams, or Ni is equal to the number of receive beams); and K ≥ 1 (¶111 & Fig. 11 (1106) | Application 62/826,735: ¶106 & Fig. 8, Pezeshiki discloses a single serving BS, or K=1.  Examiner has assumed that K=1 per Claim 4).
Regarding Claim 5, Pezeshiki discloses the UE of Claim 1.
Pezeshiki further discloses the K entities (E1, E2, ... EK) comprise component carriers (CCs) from multiple CCs the UE is configured with (¶87, Pezeshiki discloses that the single serving BS may be associated with a Bandwidth Part (BWP).  Examiner has assumed that K=1 per Claim 4).
Regarding Claim 7, Pezeshiki discloses the UE of Claim 1.
Pezeshiki further discloses the K entities (E1, E2, ... EK) comprise transmit-receive points (TRPs) from multiple TRPs the UE communicates with (¶122, Pezeshiki discloses a single serving BS may be referred to as a Transmit/Receive Point (TRP).  Examiner has assumed that K=1 per Claim 4).
Regarding Claim 8, Pezeshiki discloses the UE of Claim 1.
Pezeshiki further discloses the K entities (E1, E2, ... EK) comprise antenna panels from multiple antenna panels at the UE (¶70 & ¶59, Pezeshiki discloses a single serving BS comprises antennas in communication with antennas at the UE.  Examiner has assumed that K=1 per Claim 4).
Regarding Claim 9, Pezeshiki discloses a base station (BS) comprising: 
a processor (¶113-113 & Fig. 14, Pezeshiki discloses a communication device, such as a base station (BS), comprising a processor 1304) configured to: 
generate configuration information on a set of transmission configuration indicator (TCI) states (¶111 & Fig. 11 (1106) & Fig. 13 (1320) | Application 62/826,735: ¶106 & Fig. 8, Pezeshiki discloses generating, by the serving BS, multiple sets of Transmission Configuration Indication (TCI) states); and 
generate a beam indication indicating at least one TCI state from the set of TCI states (¶111 & Fig. 11 (1112) | Application 62/826,735: ¶106 & Fig. 8, Pezeshiki discloses generating, by the serving BS, downlink control information (DCI) indicating one TCI state), wherein the at least one TCI state indicates a group of M beams partitioned into K sets of beams for K entities (E1, E2, ...EK) (¶111 & Fig. 11 (1106) | Application 62/826,735: ¶106 & Fig. 8, Pezeshiki discloses an indicated TCI state may indicate a plurality of receive beams for a single Serving BS.  Examiner has assumed that K=1 per Claim 4), where an i-th set of beams is associated with entity Ei (¶111 & Fig. 11 (1106) | Application 62/826,735: ¶106 & Fig. 8, Pezeshiki discloses an indicated TCI state may indicate a plurality of receive beams for a single Serving BS.  Examiner has assumed that K=1 per Claim 4); and 
a transceiver coupled to the processor (¶113-113 & Fig. 14, Pezeshiki further discloses the BS further comprises a transceiver 1308 coupled to the processor 1304), the transceiver configured to: 
transmit the configuration information (¶111 & Fig. 11 (1106) & Fig. 13 (1320) | Application 62/826,735: ¶106 & Fig. 8, Pezeshiki discloses transmitting, by the serving BS to a user equipment (UE), multiple sets of Transmission Configuration Indication (TCI) states); 
transmit the beam indication (¶111 & Fig. 11 (1112) | Application 62/826,735: ¶106 & Fig. 8, Pezeshiki discloses transmitting, by the serving BS to the UE, downlink control information (DCI) indicating one TCI state); and 
receive an uplink (UL) transmission or transmit a downlink (DL) transmission based on a beam for entity Ei from the i-th set of beams (¶111 & Fig. 11 (1116) | Application 62/826,735: ¶106 & Fig. 8, Pezeshiki discloses receiving, by the transceiver of the UE from the BS, downlink data over a Physical Downlink Shared Channel (PDSCH) based upon the TCI state.  Examiner has assumed that K=1 per Claim 4), wherein i is an entity index and takes a value from {1, ..., K} (¶111 & Fig. 11 (1104) | Application 62/826,735: ¶106 & Fig. 8, Pezeshiki discloses a single BS, which is a single Transmit/Receive Point (TRP).  Here, K=1 when there is only one serving BS.  Examiner has assumed that K=1 per Claim 4).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 2.
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 3.
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 4.
Regarding Claim 13, Claim 13 is rejected on the same basis as Claim 5.
Regarding Claim 15, Claim 15 is rejected on the same basis as Claim 7.
Regarding Claim 16, Claim 16 is rejected on the same basis as Claim 8.
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 1.
Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 2.
Regarding Claim 19, Claim 19 is rejected on the same basis as Claim 3.
Regarding Claim 20, Claim 20 is rejected on the same basis as Claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pezeshiki in view of Lee et al. (US 20220039073 A1 – Embodiment 2 (Figure 10); hereinafter referred to as “Lee2”).
Regarding Claim 6, Lee1 in view of Zhang discloses the UE of Claim 1.
However, Pezeshiki does not explicitly disclose when K > 2: the entity E1 comprises at least one of a DL channel, a physical downlink control channel (PDCCH), or a physical downlink shared channel (PDSCH); and the entity E2 comprises at least one of an UL channel, a physical uplink control channel (PUCCH). a physical uplink shared channel (PUSCH), or a physical random access channel (PRACH).
Lee2 teaches when K ≥ 2 (¶345-349 & Fig. 10, Lee discloses a first Transmit/Receive Point (TRP) and a second TRP): 
the entity E1 comprises at least one of a DL channel, a physical downlink control channel (PDCCH), or a physical downlink shared channel (PDSCH) (¶345-349 & Fig. 10, Lee discloses that the first TRP has a Physical Downlink Control Channel and that both TRPs have a respective Physical Downlink Shared Channel); and 
the entity E2 comprises at least one of an UL channel, a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), or a physical random access channel (PRACH) (¶65-66, Lee discloses that the UE can communicate with each TRP on a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), or a physical random access channel (PRACH)).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Pezeshiki by requiring that the entity E1 comprises at least one of a DL channel, a physical downlink control channel (PDCCH), or a physical downlink shared channel (PDSCH) and further requiring that the entity E2 comprises at least one of an UL channel, a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), or a physical random access channel (PRACH) when K ≥ 2 as taught by Lee2 because the simultaneous transmission of data over multiple Physical Downlink Shared Channels (PDSCHs) or multiple Physical Uplink Shared Channels (PUSCHs) improves the operation of the UE among multiple TRPs (Lee2, ¶24-26).
Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 6.

Examiner Note
Examiner has included a second rejection to expedite prosecution and address the situation where there are multiple Transmit/Receive Points (TRPs).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7-10, 12-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20220039073 A1 – Embodiment 1 (Figure 11); hereinafter referred to as “Lee1”) in view of Zhang et al. (EP 3852298 A1; hereinafter referred to as “Zhang”).
Regarding Claim 1, Lee discloses a user equipment (UE) comprising: 
a transceiver (¶427-428 & Fig. 15, Lee1 discloses a first device, such as a user equipment (UE), comprising one or more transceivers 106) configured to: 
receive configuration information on a set of transmission configuration indicator (TCI) states (¶402-407 & Fig. 11 (S1110), Lee1 discloses receiving, by the UE from a base station (BS), a downlink control information (DCI) that indicates a plurality of Transmission Configuration Indicator (TCI) states); and 
receive a beam indication indicating at least one TCI state from the set of TCI states (¶408-409 & Fig. 11 (S1120), Lee1 discloses receiving, by the UE from the BS, mode information.  ¶346, Lee further discloses that the mode indication information indicates a TCI state); and 
a processor coupled to the transceiver (¶427-428 & Fig. 15, Lee1 discloses a first device comprising one or more processors 102 coupled to the one or more transceivers), the processor configured to: 
decode the beam indication (¶424 & ¶408-409 & Fig. 11 (S1130), Lee1 discloses decoding the mode information after reception of the mode information.  ¶346, Lee1 further discloses that the mode indication information indicates a TCI state), and 
determine a beam for entity E based on the i-th set of beams (¶424 & ¶408-409 & Fig. 11 (S1130), Lee1 discloses determining the mode information after reception and decoding of the mode information.  ¶346, Lee1 further discloses that the mode indication information indicates a TCI state.  Examiner correlates an entity to a “TRP”), wherein the transceiver is further configured to transmit an uplink (UL) transmission or receive a downlink (DL) transmission based on the determined beam for entity Ei (¶411 & Fig. 11 (S1140), Lee1 discloses transmitting/receiving, between the UE and the BS, data information according to the mode information and the plurality of TCI states), wherein i is an entity index and takes a value from {1, ..., K} (¶411 & Fig. 11 (S1140), Lee1 discloses a single TRP, i=1, or N TRPs, i=N).
However, Lee does not disclose the at least one TCI state indicates a group of M beams partitioned into K sets of beams for K entities (E1, E2, ...EK), where an i-th set of beams is associated with entity Ei.
Zhang, a prior art reference in the same field of endeavor, teaches the at least one TCI state indicates a group of M beams partitioned into K sets of beams for K entities (E1, E2, ...EK) (¶243, Zhang teaches that each TCI state may indicate a plurality of beams in a single-TRP or multi-TRP scenario), where an i-th set of beams is associated with entity Ei (¶243, Zhang teaches that each TCI state may indicate a plurality of beams in a single-TRP or multi-TRP scenario.  Here, in the single-TRP case, all the beams would be associated to a single TRP.  In the multi-TRP scenario, a first subset of the beams would correspond to a first TRP and a second subset of the beams would correspond to the second TRP).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Lee by requiring that the at least one TCI state indicates a group of M beams partitioned into K sets of beams for K entities (E1, E2, ...EK), where an i-th set of beams is associated with entity Ei as taught by Zhang because propagation loss associated with high frequency band is reduced by enabling beamforming  (Zhang, ¶3-6).
Regarding Claim 2, Lee in view of Zhang discloses the UE of Claim 1.
Lee further discloses the beam indication indicating the at least one TCI state is via downlink control information (DCI) (¶408, Lee1 discloses receiving, by the UE from a base station (BS), mode information via the DCI).
Regarding Claim 4, Lee in view of Zhang discloses the UE of Claim 1.
However, Lee does not explicitly disclose the i-th set of beams comprises Ni beams, and                         
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        K
                                    
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            i
                                        
                                    
                                    =
                                    M
                                
                            
                        
                    ; Ni = M; Ni ≥ 1; and K ≥ 1.
Zhang, a prior art reference in the same field of endeavor, teaches the i-th set of beams comprises Ni beams (¶243, Zhang teaches that each TCI state may indicate a plurality of beams in a single-TRP or multi-TRP scenario.  Specifically, Zhang discloses two beams), and                         
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        K
                                    
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            i
                                        
                                    
                                    =
                                    M
                                
                            
                        
                    ; Ni = M (¶243, Zhang teaches that each TCI state may indicate a plurality of beams in a single-TRP or multi-TRP scenario.  Specifically, Zhang discloses two beams.  Here if K=1, then all the beams are associated to a single entity.  If K>1, then all the beams would be associated with a first TRP and a second TRP); Ni ≥ 1 (¶243, Zhang teaches two beams which is greater than 1); and K ≥ 1 (¶243, Zhang teaches a single-TRP or multi-TRP scenario.  K is equal to 1 in a single-TRP scenario and K is greater than 1 in a multi-TRP scenario).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Lee by requiring that the i-th set of beams comprises Ni beams, and                         
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        K
                                    
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            i
                                        
                                    
                                    =
                                    M
                                
                            
                        
                    ; Ni = M; Ni ≥ 1; and K ≥ 1 as taught by Zhang because propagation loss associated with high frequency band is reduced by enabling beamforming (Zhang, ¶3-6).
Regarding Claim 5, Lee in view of Zhang discloses the UE of Claim 1.
However, Lee does not explicitly disclose the K entities (E1, E2, ... EK) comprise component carriers (CCs) from multiple CCs the UE is configured with.
Zhang teaches the K entities (E1, E2, ... EK) comprise component carriers (CCs) from multiple CCs the UE is configured with (¶304 & ¶242-243, Zhang teaches that each TCI state corresponding to a TRP comprises a bandwidth part (BWP)).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Lee by requiring that the K entities (E1, E2, ... EK) comprise component carriers (CCs) from multiple CCs the UE is configured with as taught by Zhang because propagation loss associated with high frequency band is reduced by enabling beamforming (Zhang, ¶3-6).
Regarding Claim 7, Lee in view of Zhang discloses the UE of Claim 1. 
Lee further discloses the K entities (E1, E2, ... EK) comprise transmit-receive points (TRPs) from multiple TRPs the UE communicates with (¶411 & Fig. 11 (S1140), Lee1 discloses a single TRP, i=1, or N TRPs, i=N).
Regarding Claim 8, Lee in view of Zhang discloses the UE of Claim 1.
Lee further discloses the K entities (E1, E2, ... EK) comprise antenna panels from multiple antenna panels at the UE (¶427-428 & Fig. 15, Lee1 discloses a first device, such as a user equipment (UE), comprising one or more antennas 108 coupled to the one or more transceivers 106).
Regarding Claim 9, Lee disclose a base station (BS) comprising: 
a processor (¶427-428 & Fig. 15, Lee1 discloses a first device, such as a base station (BS), comprising one or more transceivers 106) configured to: 
generate configuration information on a set of transmission configuration indicator (TCI) states (¶402-407 & Fig. 11 (S1110), Lee1 discloses generating, by the BS, downlink control information (DCI) that indicates a plurality of Transmission Configuration Indicator (TCI) states); and 
generate a beam indication indicating at least one TCI state from the set of TCI states (¶408-409 & Fig. 11 (S1120), Lee1 discloses generating, by the BS, mode information.  ¶346, Lee further discloses that the mode indication information indicates a TCI state); and 
a transceiver coupled to the processor (¶427-428 & Fig. 15, Lee1 discloses the BS further comprises one or more processors 102 coupled to the one or more transceivers), the transceiver configured to: 
transmit the configuration information (¶402-407 & Fig. 11 (S1110), Lee1 discloses transmitting, by the BS to the UE, downlink control information (DCI) that indicates a plurality of Transmission Configuration Indicator (TCI) states); 
transmit the beam indication (¶408-409 & Fig. 11 (S1120), Lee1 discloses transmitting, by the BS to the UE, mode information.  ¶346, Lee1 further discloses that the mode indication information indicates a TCI state); and 
receive an uplink (UL) transmission or transmit a downlink (DL) transmission based on a beam for entity Ei from the i-th set of beams (¶411 & Fig. 11 (S1140), Lee1 discloses transmitting/receiving, between the UE and the BS, data information according to the mode information and the plurality of TCI states), wherein i is an entity index and takes a value from {1, ..., K} (¶411 & Fig. 11 (S1140), Lee1 discloses a single TRP, i=1, or N TRPs, i=N).
However, Lee does not disclose the at least one TCI state indicates a group of M beams partitioned into K sets of beams for K entities (E1, E2, ...EK), where an i-th set of beams is associated with entity Ei.
Zhang, a prior art reference in the same field of endeavor, teaches the at least one TCI state indicates a group of M beams partitioned into K sets of beams for K entities (E1, E2, ...EK) (¶243, Zhang teaches that each TCI state may indicate a plurality of beams in a single-TRP or multi-TRP scenario), where an i-th set of beams is associated with entity Ei (¶243, Zhang teaches that each TCI state may indicate a plurality of beams in a single-TRP or multi-TRP scenario.  Here, in the single-TRP case, all the beams would be associated to a single TRP.  In the multi-TRP scenario, a first subset of the beams would correspond to a first TRP and a second subset of the beams would correspond to the second TRP).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Lee by requiring that the at least one TCI state indicates a group of M beams partitioned into K sets of beams for K entities (E1, E2, ...EK), where an i-th set of beams is associated with entity Ei as taught by Zhang because propagation loss associated with high frequency band is reduced by enabling beamforming  (Zhang, ¶3-6).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 2.
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 4.
Regarding Claim 13, Claim 13 is rejected on the same basis as Claim 5.
Regarding Claim 15, Claim 15 is rejected on the same basis as Claim 7.
Regarding Claim 16, Claim 16 is rejected on the same basis as Claim 8.
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 1.
Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 2.
Regarding Claim 20, Claim 20 is rejected on the same basis as Claim 5.
Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Zhang in further view of Matsumura et al. (US 20220150929 A1; hereinafter referred to as “Matsumura”).
Regarding Claim 3, Lee in view of Zhang discloses the UE of Claim 1.
However, Lee does not explicitly disclose a beam refers to a resource reference signal (RS) with a corresponding quasi co-location (QCL) type, and the QCL type is a type of a QCL property associated with the resource RS.
Matsumura, a prior art reference in the same field of endeavor, teaches a beam refers to a resource reference signal (RS) with a corresponding quasi co-location (QCL) type (¶30, Matsumura teaches that a beam corresponds to a TCI state which further teaches a downlink reference signal (DL-RS) and a quasi-colocation (QCL) type), and the QCL type is a type of a QCL property associated with the resource RS (¶30, Matsumura teaches that the QCL type is associated with the DL-RS by being included in the same TCI state).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Lee by requiring that a beam refers to a resource reference signal (RS) with a corresponding quasi co-location (QCL) type, and the QCL type is a type of a QCL property associated with the resource RS as taught by Matsumura because the operation of the terminal is improved by allowing the terminal to determine the QCL when cross-carrier scheduling is enabled (Matsumura, Abstract).
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 3.
Regarding Claim 19, Claim 19 is rejected on the same basis as Claim 3.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee1 in view of Zhang in further view of Lee et al. (US 20220039073 A1 – Embodiment 2 (Figure 10); hereinafter referred to as “Lee2”).
Regarding Claim 6, Lee1 in view of Zhang discloses the UE of Claim 1.
However, Lee1 does not explicitly disclose when K > 2: the entity E1 comprises at least one of a DL channel, a physical downlink control channel (PDCCH), or a physical downlink shared channel (PDSCH); and the entity E2 comprises at least one of an UL channel, a physical uplink control channel (PUCCH). a physical uplink shared channel (PUSCH), or a physical random access channel (PRACH).
Lee2 teaches when K ≥ 2 (¶345-349 & Fig. 10, Lee discloses a first Transmit/Receive Point (TRP) and a second TRP): 
the entity E1 comprises at least one of a DL channel, a physical downlink control channel (PDCCH), or a physical downlink shared channel (PDSCH) (¶345-349 & Fig. 10, Lee discloses that the first TRP has a Physical Downlink Control Channel and that both TRPs have a respective Physical Downlink Shared Channel); and 
the entity E2 comprises at least one of an UL channel, a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), or a physical random access channel (PRACH) (¶65-66, Lee discloses that the UE can communicate with each TRP on a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), or a physical random access channel (PRACH)).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Lee1 by requiring that the entity E1 comprises at least one of a DL channel, a physical downlink control channel (PDCCH), or a physical downlink shared channel (PDSCH) and further requiring that the entity E2 comprises at least one of an UL channel, a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), or a physical random access channel (PRACH) when K ≥ 2 as taught by Lee2 because the simultaneous transmission of data over multiple Physical Downlink Shared Channels (PDSCHs) or multiple Physical Uplink Shared Channels (PUSCHs) improves the operation of the UE among multiple TRPs (Lee2, ¶24-26).
Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 6.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474